Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 6 and 13, the claim recites “a fourth extension is disposed at one side of the fourth metal layer” in line 7 of claim 6 and line 6 of claim 13 however claims 5 and 12 on which claims 6 and 13 depend recite “the second extension is disposed at one side of the fourth metal layer” in lines 5-6 of each claim and the specification only describe one extension disposed at one side of each metal layer so that it is unclear if the second and fourth extension are meant to be the same or claims 6 and 13 require an additional extension for the purpose of examination either interpretation will be considered valid.

Regarding claim 16, the claim is dependent on and require all the limitations of claim 13 and are therefore rejected for the same reason as claim 13.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et. Al (CN 107564417 A hereinafter Xie see attached translation for marked paragraphs referred to in rejection) and further in view of  Son et. Al. (US 20180197933 A1 hereinafter Son).

Regarding claim 1, Xie teaches in Fig. 1 with associated text with associated text a bendable backplane structure, comprising: 
a first flexible layer 3, including: a first area (area over 11 on left of Fig. 1), a second area (area over 12) and a third area (area over 11 on right of Fig. 1), which are connected in order (Fig. 1, paragraph [1]); 
a layer 2, which is disposed on the first flexible layer (Figs. 1, paragraph [2]), including: a first section (21 on left) and a second section (21 on right), wherein the first section is connected to the first area, the second section is connected to the third area, the first section includes a first extension 22 , the second section includes a second extension 22, the first extension is disposed corresponding to the second extension in a lamination direction from the first flexible layer toward the layer (Figs. 1, paragraph [3]); 
a second flexible layer 1, which is disposed on the layer, including: a fourth area (11 on left of Fig. 1), a fifth area 12 and a sixth area (11 on right of Fig. 1), which are connected in order, wherein the fourth area and the sixth area are connected to the first section and the second section respectively, the fourth area, the fifth area and the sixth area are disposed corresponding to the first area, the second area and the third area respectively (Figs. 1, paragraph [1]); 
wherein the first section further includes a first main body (portion of first section other than first extension) which is disposed on the first area, the first extension extends from the first main body to the vicinity of one side of the second section, and a thickness of the first extension is less than a thickness of the first main body (Fig. 1), and 
wherein the second section further includes a second main body (portion of second section other than second extension) which is disposed on the third area, the second extension extends from the second main body to the vicinity of one side of the first section, and a thickness of the second extension is less than a thickness of the second main body (Fig. 1); 
wherein the first extension and the second extension overlap between the fifth area and the second area (Fig. 1).  
Xie does not specify there is a first gap between the first extension and the second extension however Xie discloses in Fig. 6 with associated text an arrangement where there is a first gap between the first extension and the second extension when the first extension and the second extension are disengaged so that by disengaging the extension portions in the embodiment shown in Fig. 1 a first gap would be formed between the first extension and the second extension.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disengage the first extension and the second extension of Xie because such disengagement would be need to switch from having the display in it flat state to setting the display in it’s bent state as shown in (Fig. 7 paragraph [8]).
	Xie does not specify the layer is a metal layer and the first and second sections are first and second metal sections and wherein the parts of the first metal section and the second metal section, which are located between the second area and the fifth area, are doped with a memory metal.  
	Son discloses in Figs. 3 with associated text a layer 480 similar to the layer of Xie is a metal layer doped with a memory metal (480 is formed of an alloy with Ti paragraph [0102] and so is interpreted to be a metal doped with a memory metal) so that by forming the layer of Xie with the material taught by Son the layer would be a metal layer and the first and second sections would be first and second metal sections and the parts of the first metal section and the second metal section, which are located between the second area and the fifth area, would be doped with a memory metal (the claim would not necessarily require that only the parts of the first metal section and the second metal section, which are located between the second area and the fifth area are doped with a memory metal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material taught by Son for the layer of Xie because according to Son such a material is suitable for such a structure (paragraph [0102]) furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have used the material taught by Son, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 7, Xie teaches in Fig. 1 with associated text a bendable backplane structure, comprising: 
a first flexible layer 3, including: a first area (area over 11 on left of Fig. 1), a second area (area over 12) and a third area (area over 11 on right of Fig. 1), which are connected in order (Fig. 1, paragraph [1]); 
a metal layer 2, which is disposed on the first flexible layer (Figs. 1, paragraph [2]), including: a first metal section (21 on left) and a second metal section (21 on right), wherein the first metal section is connected to the first area, the second metal section is connected to the third area, the first metal section includes a first extension 22, the second metal section includes a second extension 22, the first extension is disposed Page 3 of 8Application No. 16/309,266PATENTResponse after 3/4/2022 RRDocket: CU-74057 COLB/BSE corresponding to the second extension in a lamination direction from the first flexible layer toward the metal layer (Figs. 1, paragraph [3]); 
a second flexible layer 1, which is disposed on the metal layer, including: a fourth area (11 on left of Fig. 1), a fifth area 12 and a sixth area (11 on right of Fig. 1), which are connected in order, wherein the fourth area and the sixth area are connected to the first metal section and the second metal section respectively, the fourth area, the fifth area and the sixth area are disposed corresponding to the first area, the second area and the third area respectively (Figs. 1, paragraph [1])..  
	Xie does not specify the layer is a metal layer and the first and second sections are first and second metal sections.  
	Son discloses in Figs. 3 with associated text a layer 480 similar to the layer of Xie is a metal layer (paragraph [0102]) so that by forming the layer of Xie with the material taught by Son the layer would be a metal layer and the first and second sections would be first and second metal sections.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material taught by Son for the layer of Xie because according to Son such a material is suitable for such a structure (paragraph [0102]) furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have used the material taught by Son, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 10, Xie teaches the bendable backplane structure of claim 7, wherein the first metal section further includes a first main body (portion of first metal section other than first extension) which is disposed on the first area, the first extension extends from the first main body to the vicinity of one side of the second metal section, and a thickness of the first extension is less than a thickness of the first main body (Fig. 1); 
wherein the second metal section further includes a second main body (portion of second metal section other than second extension) which is disposed on the third area, the second extension extends from the second main body to the vicinity of one side of the first metal section, and a thickness of the second extension is less than a thickness of the second main body (Fig. 1); and 
wherein the first extension and the second extension overlap between the fifth area and the second area (Fig. 1).
Xie does not specify there is a first gap between the first extension and the second extension however Xie discloses in Fig. 6 with associated text an arrangement where there is a first gap between the first extension and the second extension when the first extension and the second extension are disengaged so that by disengaging the extension portions in the embodiment shown in Fig. 1 a first gap would be formed between the first extension and the second extension.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disengage the first extension and the second extension of Xie because such disengagement would be need to switch from having the display in it flat state to setting the display in it’s bent state as shown in (Fig. 7 paragraph [8]).

Regarding claim 17, Xie in view of Son teaches the bendable backplane structure of claim 7, wherein the parts of the first metal section and the second metal section, which are located between the second area and the fifth area, are doped with a memory metal (480 of Son is formed of an alloy with Ti paragraph [0102] and so is interpreted to be a metal doped with a memory metal).  

Claims 5-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Son as applied to claims 1 and 10 and further in view of Chen et. Al (CN 107507518 A hereinafter Chen see attached translation for marked paragraphs referred to in rejection).

Regarding claims 5 and 12, Xie in view of Son teaches the bendable backplane structure of claims 1 and 10 respectively, wherein the first main body includes a first metal layer and a second metal layer which is located on the first metal layer, the first extension is disposed at one side of the first metal layer, which faces toward the second main body, and wherein the second main body includes a third metal layer and a fourth metal layer which is located on the third metal layer, the second extension is disposed at one side of the fourth metal layer, which faces toward the first main body.    
Xie does not specify the first main body includes a first metal layer and a second metal layer which is located on the first metal layer, the first extension is disposed at one side of the first metal layer, which faces toward the second main body, and wherein the second main body includes a third metal layer and a fourth metal layer which is located on the third metal layer, the second extension is disposed at one side of the fourth metal layer, which faces toward the first main body. 
	Chen discloses in Fig. 3 with associated text a first main body (portion of 4000 and 1000 on the left) includes a first metal layer (portion of 4000 on the left) similar to the first main body of Xie and a second metal layer (portion of 101 on the left) which is located on the first metal layer, a first extension (part of central portion of 4000) is disposed at one side of the first metal layer, which faces toward a second main body (portion of 4000 and 1000 on the right), and wherein the second main body includes a third metal layer (portion of 101 on the right) and a fourth metal layer (portion of 4000 on the right) which is located on the third metal layer, a second extension (other part of central portion of 4000)  is disposed at one side of the fourth metal layer, which faces toward the first main body (Fig. 3, paragraph [1]) so that by forming a layer similar to 1000 of Chen on layer 21 of Xie the combined layers would form a structure wherein the first main body includes a first metal layer and a second metal layer which is located on the first metal layer, the first extension is disposed at one side of the first metal layer, which faces toward the second main body, and wherein the second main body includes a third metal layer and a fourth metal layer which is located on the third metal layer, the second extension is disposed at one side of the fourth metal layer, which faces toward the first main body.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a layer similar to 1000 of Chen on layer 21 of Xie because according to Chen such a structure can not only improve the flexible display device 1 radiating performance, but also improves the bending resistance ability of the flexible display device 1 (Chen paragraph [2]).

Regarding claims 6 and 13, Xie in view of Son and Chen teaches the first main body further includes a fifth metal layer (100 of Chen on left) which is disposed on the second metal layer, and a third extension (centermost portion of 100 on left) is disposed at one side of the fifth metal layer, which faces toward the second main body (Chen Fig. 3); wherein the second main body further includes a sixth metal layer (100 of Chen on right) which is disposed on the fourth metal layer, and a fourth extension (centermost portion of 100 on right)  is disposed at one side of the fourth metal layer, which faces toward the first main body (Chen Fig. 3); and 
wherein the third extension overlaps the fourth extension (third and fourth extensions overlap in the horizontal direction (Chen Fig 3)).

Regarding claim 14, Xie in view of Son and Chen teaches the first metal layer and the second metal layer are formed as an integrated structure (Chen Fig. 3); 
wherein the third metal layer and the fourth metal layer are formed as an integrated structure (Chen Fig. 3);

Regarding claim 15, Xie in view of Son and Chen teaches the bendable backplane structure of claim 12, wherein there is a gap between the second metal layer and the fourth metal layer (Chen Fig. 3)).  
Xie does not specify there is a gap between the first metal layer and the third metal layer, however Xie discloses in Fig. 6 with associated text an arrangement where there is a first gap between the first metal layer and the third metal layer when the first extension and the second extension are disengaged so that by disengaging the extension portions in the embodiment shown in Fig. 1 a first gap would be formed between the first extension and the second extension.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disengage the first layer and the third layer of Xie because such disengagement would be need to switch from having the display in it flat state to setting the display in it’s bent state as shown in (Fig. 7 paragraph [8]).

Regarding claim 16, Xie in view of Son and Chen teaches the bendable backplane structure of claim 13, wherein there is a gap between each two adjacent layers of the second metal layer and the fifth metal layer, and there is a gap between each two adjacent layers of the fourth metal layer and the sixth metal layer (Chen Fig. 3)).  
Xie does not specify there is a gap between each two adjacent layers of the first metal layer and, and there is a gap between each two adjacent layers of the third metal layer, however Xie discloses in Fig. 6 with associated text an arrangement where there is a gap each two adjacent layers of the first layer and the third metal layer when the first extension and the second extension are disengaged so that by disengaging the extension portions in the embodiment shown in Fig. 1 a first gap would be formed between the first extension and the second extension.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disengage the first layer and the third layer of Xie because such disengagement would be need to switch from having the display in it flat state to setting the display in it’s bent state as shown in (Fig. 7 paragraph [8]).

Claims 2, 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Son as applied to claims 1 and 7 and further in view of Wakata (US 20190005857 A1).

Regarding claim 8, Xie teaches in Fig. 1 with associated text An OLED display assembly, comprising: a bendable backplane structure and a flexible display panel 3 which is disposed on the backplane structure, wherein the bendable backplane structure comprises: 
a first flexible layer 1, including: a first area (11 on left of Fig. 1), a second area 12 and a third area (11 on right of Fig. 1), which are connected in order (Figs. 1, paragraph [1]); Page 5 of 8Application No. 16/309,266PATENT Response after 3/4/2022 RRDocket: CU-74057 COLB/BSE 
a layer 2, which is disposed on the first flexible layer (Figs. 1, paragraph [2]), including: a first section (21 on left) and a second section (21 on right), wherein the first section is connected to the first area, the second section is connected to the third area, the first section includes a first extension 22, the second section includes a second extension 22, the first extension is disposed corresponding to the second extension in the lamination direction from the first flexible layer toward the layer (Figs. 1, paragraph [3]); 
the flexible display panel, including: a bending area (area over 12), a first displaying area (area over 11 on left of Fig. 1) and a second displaying area (area over 11 on right of Fig. 1), wherein the first displaying area, the bending area and the second displaying area are disposed corresponding to the first area, the second area and the third area respectively (Fig. 1, paragraph [1]).  
	Xie does not specify the layer is a metal layer and the first and second sections are first and second metal sections.  
	Son discloses in Figs. 3 with associated text a layer 480 similar to the layer of Xie is a metal layer (paragraph [0102]) so that by forming the layer of Xie with the material taught by Son the layer would be a metal layer and the first and second sections would be first and second metal sections.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material taught by Son for the layer of Xie because according to Son such a material is suitable for such a structure (paragraph [0102]) furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have used the material taught by Son, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Xie does not specify a second flexible layer, which is disposed on the metal layer, including: a fourth area, a fifth area and a sixth area, which are connected in order, wherein the fourth area and the sixth area are connected to the first metal section and the second metal section respectively, the fourth area, the fifth area and the sixth area are disposed corresponding to the first area, the second area and the third area respectively.  
	Wakata discloses in Fig. 7A with associated text a second flexible layer 8, which is disposed on a layer 3 similar to that of Iie in view of Son, including: a fourth area (portion of 8 directly on 5 on left), a fifth area (portion of 8 over 4) and a sixth area (portion of 8 directly on 5 on right), which are connected in order, wherein the fourth area and the sixth area are connected to a first section (5 on left) and a second section )5 on right) respectively, the fourth area, the fifth area and the sixth area are disposed corresponding to the first area, the second area and the third area respectively (Fig. 7A, paragraph [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use include a second flexible layer as taught by Wakata between the metal layer and the flexible display panel of Xie in view of Son because according to Wakata a central processing unit (CPU), various memory, the first rail 7 and the second rail 8, a control circuit 19 configured to control a support member 6, and the like are suitably stored in the interiors of the first housing 2 and the second housing 3 (paragraph [0039]).

Regarding claims 2, 8 and 19, Xie in view of Son and Wakata teaches the bendable backplane structure of claim 1, wherein the fifth area of the second flexible layer has a plurality of through holes (Wakata Fig. 7A).  
	Xie does not specify the second area of the first flexible layer has a plurality of through holes.   
	Wakata discloses in Fig. 7A with associated text a second 9c area of a first flexible layer 9 similar to that of Xie in view of Son and Wakata has a plurality of through holes (Fig. 7A, paragraph [0074]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use include a a plurality of through holes as taught by Wakata in the first flexible layer of Xie in view of Son and Wakata because according to Wakata by using such holes in such a layer the substrate can bend and a certain durability or greater can be maintained (paragraph [0074]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897